Universal Hospital Services, Inc.

Executive Severance Pay Plan

 

 March 17, 2015

 

I.Purpose.

 

The Universal Hospital Services, Inc. Executive Severance Pay Plan (the “Plan”)
was established by Universal Hospital Services, Inc. and its subsidiaries
(collectively, the “Company”) as a “top hat” ERISA plan to provide severance
benefits for a select group of management and highly compensated
employees.  Executives and Eligible Employees identified by the Company are
eligible to participate. This Plan replaces the Executive Severance Pay Plan
dated October 10, 2011.

 

II.Definitions.

 

A.“Cause” means:

 

(i.)Executive’s continued failure, whether willful, intentional, or grossly
negligent, after written notice, to perform substantially Executive’s duties
(the “Duties”) as determined by Executive’s immediate supervisor, or the Chief
Executive Officer, or an Executive Vice President or Senior Vice President of
the Company (other than as a result of a disability);

 

(ii.)dishonesty or fraud in the performance of Executive’s Duties or a material
breach of Executive’s duty of loyalty to the Company or its subsidiaries;

 

(iii.)conviction or confession of an act or acts on Executive’s part
constituting a felony under the laws of the United States or any state thereof
or any misdemeanor which materially impairs such Executive’s ability to perform
the Duties;

 

(iv.)any willful act or omission on Executive’s part which is materially
injurious to the financial condition or business reputation of the Company or
any of its subsidiaries; or

 

(v.)any breach by Executive of any non-competition, non-solicitation,
non-disclosure or confidentiality agreement applicable to Executive.

 

B.“Change of Control” means (i) any event as a result of which Irving Place
Capital (“IPC”) and its affiliates collectively cease to own and control all of
the economic and voting rights associated with ownership of at least 50.1% of
the outstanding capital stock of Company; or (ii) any sale or transfer of all or
substantially all of the assets of the Company.  Notwithstanding the foregoing,
a Change of Control will not include the sale or transfer of all or
substantially all of the assets of the



--------------------------------------------------------------------------------

 

Company to a private equity firm who invests in companies (a “Private Equity
Firm”), or a company owned or controlled by a Private Equity Firm.

 

C.“Change of Control Period” means the period starting 30 days before the Change
of Control and continuing through 6 months after the Change of Control.

 

D.“Date of Termination” means the date specified as Executive’s last date of
employment in the Company’s notice of termination to Executive or Executive’s
Notice of resignation for Good Reason to the Company.

 

E.“Eligible Employee” means a management or highly-compensated employee of the
Company designated by the Chief Executive Officer as covered by the Plan only in
the event of a Change in Control.

 

E.“Executive” means any of the Company’s employees possessing a title of Vice
President or above, or who are designated in writing as covered by the Plan by
the Company’s Chief Executive Officer from time to time. 

 

F.“Involuntary Termination” of an Executive occurs when the Executive has a
Termination of Employment for reasons other than Cause that is “involuntary”
within the meaning of Section 1.409A-1(n)(1) of the Treasury Regulations, or the
Executive has a Termination of Employment for Good Reason.  An Executive shall
not be considered to have an Involuntary Termination if his or her Termination
of Employment occurs due to the Executive’s death or Disability.  For purposes
hereof, “Disability” means the Executive’s inability to perform the essential
functions of his or her position for a period of at least six months due to
illness or accident after being provided with any reasonable accommodation or
leave the Company may be obligated by law to provide.

 

G.“Good Reason” means that, other than for Cause, any of the events set forth in
paragraphs (i)-(iii) below has occurred; within 30 days of such event, the
Executive notifies the Company in writing of such event, and the Company fails
to cure the event within 60 days of receiving such notice; and the Executive
Terminates Employment no later than 90 days after providing such notice.

 

(i.)The Company has demoted Executive, as evidenced by a material reduction or
reassignment of Executive duties (per Executive job description), provided,
however, that any change in Executive’s position constituting a lateral move or
promotion will not be deemed to give rise to Good Reason unless Executive is
required to relocate pursuant to Section F(iii) below;

 

(ii.)The Executive’s base salary has been materially reduced other than in
connection with an across-the-board reduction (of approximately the same
percentage) in executive compensation to employees imposed by the board



--------------------------------------------------------------------------------

 

of directors of the Company in response to negative financial results or other
adverse circumstances affecting the Company; or

 

(iii.)The Company has required Executive to relocate in excess of 50 miles from
the location where the Executive is currently employed.

 

H.“Salary” means all income earned as an employee of the Company and reportable
in box 5 of Form W-2 (or the corresponding box of any subsequent form W-2), as
adjusted in accordance with the following rules.  Salary does not include any
bonus or incentive plan payments, payments made to compensate employees for
benefits lost under qualified benefit plans due to the application of
compensation limits as determined by the Plan Administrator, payments classified
by the Plan Administrator as reimbursed business expenses, or any benefits
payable under this Plan.  The Plan Administrator, in its absolute discretion,
may include or exclude additional items in determining Salary for participants,
and may reduce the amount of Salary considered for purposes of determining
benefits under this Plan if necessary to retain this Plan’s eligibility for the
severance pay plan exception to Section 409A of the Internal Revenue Code.

 

I.“Severance Period” means the period from the Date of Termination through the
date which is 12 months from the Date of Termination.

 

J.“Termination of Employment” or “Terminate Employment” means the Executive’s
Separation from Service within the meaning of Section 409A(a)(2)(A)(i) of the
Code.

 

III.Eligibility.  Participation in this Plan is limited to Executives and
Eligible Employees  who are not covered by an employment agreement.  Executives
and Eligible Employees who receive severance under this Plan will not be
eligible to receive severance benefits under any other plan or agreement of the
Company.

 

IV.Severance Benefits.

 

A.



Executives who have an Involuntary Termination, and who sign the general release
and other agreement described in Section IV below within 45 days of such
Involuntary Termination and who do not rescind the general release within the
period required by law, are entitled to the severance benefits specified in
Section IV.B below. 

 

Eligible Employees will be entitled to the severance benefits specified in
Section IV.B below only if they have an Involuntary Termination during the
Change of Control Period.

 

B.Upon qualifying for severance pay subject to Section V, the Executive or
Eligible Employee (each an “Eligible Participant”) will be paid the following
amounts in the following manner:





--------------------------------------------------------------------------------

 

 

(i.)The Eligible Participant will continue to be paid his or her Salary through
the Severance Period, in the manner and at the times paid during such Eligible
Participant’s employment with the Company; provided, however, that the first
such payment will be made as soon as practicable following the effectiveness of
the release described in Section V.  All such payments shall be subject to any
required withholding.

 

(ii.)If the Eligible Participant is eligible for and elects COBRA continuation
for medical and/or dental coverage under any Company-sponsored medical and/or
dental plans, the Eligible Participant shall receive payment of the same portion
of the Executive’s COBRA premiums as the Company paid during the Eligible
Participant’s employment for a period of up to twelve (12) months, provided the
Eligible Participant timely elects COBRA coverage and remains otherwise eligible
to receive COBRA benefits.

 

(iii.)The Eligible Participant will receive severance pay as set forth in
paragraph (i) above for the first 6 months after the Date of Termination
regardless of any other employment the Eligible Participant may accept.  If the
Eligible Participant finds other employment during the next 6 months after the
Date of Termination, the amount of severance payments in accordance with B(i)
above will be reduced by the value of the compensation the Eligible Participant
receives in his or her new employment from the date which is six months and one
day after the Date of Termination through the date which is 12 months after the
Date of Termination.  The amounts payable in accordance with B(ii) will be
similarly discontinued if medical and dental benefits are secured through the
new employer.  The Eligible Participant shall be required to provide the Company
with satisfactory evidence of the amount of compensation in his or her new
employment.

 

(iv.)If the Eligible Participant’s Involuntary Termination occurs during the
Change of Control Period, or occurs for Good Reason, the Company will provide
the Eligible Participant a prorated portion of the bonus earned for the then
current fiscal year, based upon the number of days the Eligible Participant was
employed during that year.  If such bonus would cause the total amount of
severance payments under this Plan to exceed the lesser of (a) twice the
participant’s annual rate of pay during the year immediately preceding his or
her termination; or (b) twice the maximum amount that may be taken into account
under a qualified plan pursuant to Section 401(a)(17) of the Code (e.g. 2 X
$260,000, or $530,000 for 2015), the Plan Administrator may, in its sole
discretion, reduce such bonus to avoid the application of Section 409A.  Such
bonus will be payable at the time annual bonuses are paid to the executives who
remain employed by the Company.  Such bonus shall not in any case be paid later
than the end of the second calendar year following the calendar year in which
the Involuntary Termination of such Eligible Participant occurred.





--------------------------------------------------------------------------------

 

 

(v.)The Eligible Participant will receive outplacement assistance services as
determined by the Company.

 

V.General Release and Other Agreements.

 

Executive will not be entitled to receive any of the severance pay described
above until such time as Executive signs (A) an effective general release of all
claims against the Company and its affiliates in the form and manner prescribed
by the Company and (B) an agreement further providing (i) Executive’s agreement
not to disclose or use confidential information of the Company, (ii) Executive’s
agreement during the Severance Period not to compete with the Company in the
medical equipment rental business, (iii) Executive’s agreement during the
Severance Period not to solicit for employment or hire any person who was an
employee of the Company at any time within the one year period before the
Executive’s Date of Termination, and (iv) Executive’s agreement during the
Severance Period not to induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee or other business relation of the Company to
cease doing business with the Company, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or any Subsidiary.  A failure to execute such a general release
and other agreements within 45 days of Executive’s Date of Termination or a
subsequent rescission of such general release within the time allowed will
result in the loss of any right to receive payments or benefits under this Plan.

 

VI.Termination of Severance Benefits.

 

In addition to any other remedies the Company may have for breach of any of the
terms of the General Release and other Agreements, upon any such breach, the
Company will immediately cease payment of the severance benefits provided for
under the Plan and the Eligible Participant will be required to return any
severance benefit that he or she has received under the Plan.

 

VII. Section 409A. 

 

Although the Company does not guarantee to the Executive any particular tax
treatment relating to the payments under the Plan, it is intended that such
payments be exempt from, or comply with, Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the Plan shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code.

 

(a)A termination of employment shall not be deemed to have occurred for purposes
of any provision of the Plan providing for the payment of amounts subject to
Section 409A of the Code upon or following a termination of employment unless
such termination is also a “Separation from Service” within



--------------------------------------------------------------------------------

 

the meaning of Section 409A of the Code and, for purposes of any such provision
of the Plan references to a “resignation,” “termination,” “termination of
employment” or the like terms shall mean “Separation from Service” within the
meaning of Section 409A of the Code.

 

(b)The right to each severance pay installment described in Section IV.B(i) and
paid under the Plan will at all times be treated as the “right to a series of
separate payments” within the meaning of Treasury Regulation Section
1.409A-2(b)(2)(iii) and any subsequent authority.

 

VIII.Amendment and Modification of Plan.  This Plan may be modified, amended or
terminated at any time by the CEO and the Board of Directors of the Company
provided that during the Change of Control Period no such modification,
amendment or termination of this Plan may (i) reduce the ability of any
participant to receive severance benefits under this Plan, (ii) reduce the
benefits that any participant is eligible to receive or (iii) otherwise
adversely impact any participant hereunder.

 

IX.Plan Administration.  The Company is the Plan Administrator, and may delegate
to an employee the responsibility of day to day administration of the Plan.  The
Plan Administrator shall have authority, discretion, responsibility and control
over the administration of the Plan.  This grant of power shall be full, final,
complete, conclusive, and exclusive.  It shall be binding as to all parties, and
will be above and beyond the initial ability to unilaterally determine the
meaning of a term or deny benefits.  The power shall include, but not be limited
to, the following:

 

(1)



Construe and interpret the provisions and language of the Plan, including
doubtful or disputed terms;

 

(2)



Determine all questions of eligibility for Plan participation;

 

(3)



Determine the approval or denial of all benefits, payments and claims under the
Plan, including the appeal of all claim decisions;

 

(4)



Determine the amount of any benefits payable under the Plan, and authorize and
direct the payment of such benefits;

 

(5)



Make and apply such rules, regulations, and policies, and prescribe the use of
such forms as shall be necessary to carry out the provisions of the Plan, such
rules, regulations and policies to apply uniformly to all employees in similar
circumstances;

 

(6)



Provide Executives, Eligible Employees, government agencies and other
appropriate parties with such returns, reports, schedules and individual
statements as are required by law within the time prescribed by law;

 



--------------------------------------------------------------------------------

 

(7)



Appoint or employ individuals to assist in the administration of the Plan and
other agents deemed advisable; and

 

(8)



Do such other acts reasonably required to administer the Plan in accordance with
its provisions or as may be provided for or required by law.

 

Any interpretation, determination, rule or regulation issued by the Plan
Administrator shall be conclusive and binding on all persons.  In any review of
such an interpretation, determination, rule or regulation, the Plan
Administrator’s decision shall be given deference and shall be set aside by a
reviewing tribunal only in the event the Plan Administrator acted in an
arbitrary and capricious manner.  The Plan Administrator shall have the
authority to accept service of process on behalf of the Program.

 

X.No Employment Rights.  Neither this Plan nor the benefits hereunder shall be a
term of the employment of any employee, and the Company shall not be obligated
in any way to continue the Plan.  The terms of this Plan shall not give any
employee the right to be retained in the employment of the Company.

 

XI.Successors.  This Plan shall be binding upon any successor of the Company,
including, without limitation, any purchaser of all or substantially all of the
assets of the Company.

 

XII.Claims Procedures.

 

CLAIM PROCEDURES

 

A.Initial Claim.  A participant who believes he or she is entitled to a larger
benefit than is provided, or a benefit that was denied, may file a written claim
with the Plan Administrator.  The written claim must provide an explanation of
the claim’s nature; the facts supporting the claim; the amount of the claim;
and the participant’s name and mailing address.

 

If a claim is denied in whole or in part, the participant will be notified in
writing  within 90 days of the receipt of the claim.  If special circumstances
require more time for this process, the participant will be notified within 90
days of the special circumstances requiring an extension, and the date (no more
than 180 days after receipt of the claim) by which a decision will be made.

 

A written claim denial notice will include the specific reason(s) for the
denial; references to the Plan provision(s) on which the denial is based; a
description of any additional material or information that is necessary to
perfect the claim (and an explanation of why such information or material is
necessary); and the procedures for appealing the decision, including a statement
regarding your right to bring a civil



--------------------------------------------------------------------------------

 

court action under the Employee Retirement Security Act (ERISA) after exhaustion
of the Plan’s claim procedures.

 

A participant or his or her authorized representative may review all documents
related to any denial of benefits.

 

B.Appeal

 

A participant who disagrees with the Plan Administrator’s decision has 60 days
from the receipt of the original denial to request an appeal. This request for
an appeal should be in writing.  The participant or his or her authorized
representative will be given the opportunity to submit written comments,
documents, records, and other information relating to his or her claim for
benefits. The participant will also be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits.

 

The appeal will be reviewed and written notification of a decision provided
within 60 days. If special circumstances require more time for this process, the
participant will be notified in writing of the special circumstances requiring
the extension and the date by which a decision will be made. All determinations
of appeals made are final and binding. In the event of an adverse determination
of an appeal, the participant is entitled to bring suit in federal court under
section 502(a) of ERISA.

 

C.Deadline to Commence Legal Action

 

A participant who files his or her claim within the required time, completes the
entire claim procedures, and is denied the claim on review, may sue over such
claim (unless he or she has executed a release on such claim).  Such a lawsuit
must commence within six (6) months after the claims process is completed and
may not, under any circumstances, be brought more than 30 months after the
participant knew or should have known of facts behind the claim.

 

D.Venue

 

All litigation in any way related to the Plan (including but not limited to any
and all claims brought under ERISA, such as claims for benefits and claims for
breach of fiduciary duty) must be filed in the United States District Court for
the District of Minnesota, in Minneapolis.

 

 



--------------------------------------------------------------------------------